Citation Nr: 0703769	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for spondylolysis, L5-S1, 
with bilateral sciatica (low back disability), currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972 and from September 1974 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that increased the evaluation of the 
veteran's low back disability to 20 percent, effective 
December 18, 2000.  

FINDINGS OF FACT

1.  For the period from September 23, 2002, to May 3, 2004, 
the revised criteria that became effective September 23, 
2002, are more favorable to the veteran's claim.

2.  For the period since April 26, 2005, the criteria for 
evaluating spine disorders, that were in effect when the 
veteran filed his claim for an increased rating in September 
2001, are more favorable to the veteran's claim.

3.  Throughout the course of this appeal, the veteran's low 
back disability has been productive of neurologic impairment 
of the right lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

4.  Throughout the course of this appeal, the veteran's low 
back disability has been productive of neurologic impairment 
of the left lower extremity that results in disability 
analogous to mild incomplete paralysis of the sciatic nerve.

5.  Prior to September 23, 2002, the veteran's low back 
disability was manifested by no more than moderate 
intervertebral disc disease with recurring attacks.

6.  Prior to September 23, 2002, even considering the 
veteran's pain and corresponding functional impairment, his 
low back disability was productive of no more slight 
limitation of motion of the lumbar spine.

7.  Prior to September 23, 2002, the veteran's low back 
disability was not productive of muscle spasm on extreme 
forward bending and loss of lateral spine motion.

8.  From September 23, 2002, to May 3, 2004, the veteran's 
low back disability was not manifested by more than moderate 
intervertebral disc disease with recurring attacks.

9.  From September 23, 2002, to May 3, 2004, even considering 
the veteran's pain and corresponding functional impairment, 
his low back disability was not manifested by more than 
slight limitation of motion of the lumbar spine.

10.  From September 23, 2002, to May 3, 2004, the veteran's 
low back disability was not productive of muscle spasm on 
extreme forward bending and loss of lateral spine motion.

11.  At no time during the course of this appeal has the 
veteran's low back disability been productive of listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.

12.  Since May 3, 2004, the veteran's low back disability has 
been manifested by severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, and no more than 
moderate limitation of motion of the lumbar spine.

13.  Resolving all reasonable doubt in the veteran's favor, 
since April 26, 2005, his low back disability has been 
manifested by moderate to moderately severe limitation of 
motion, and given his complains of experiencing constant pain 
that have been objectively demonstrated, it is at least as 
likely as not he has had functional loss due to pain 
resulting in additional impairment analogous severe 
limitation of motion of the lumbar spine.

14.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

15.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for an 
evaluation in excess of 20 percent evaluation for low back 
disability were not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (2001).

2.  From September 23, 2002, and May 3, 2004, the criteria 
for a separate 10 percent evaluation for low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 
5292, 5293, 5295 (2002).

3.  From September 23, 2002, and May 3, 2004, the criteria 
for a separate 10 percent evaluation for right-sided mild 
incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2006).

4.  From September 23, 2002, and May 3, 2004, the criteria 
for a separate 10 percent evaluation for left-sided mild 
incomplete paralysis of the sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2006).

5.  From May 3, 2004, to April 25, 2005, the criteria for 
single 40 percent evaluation for low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 
5285, 5286, 5292, 5293, 5295 (2001, 2002, 2006).

6.  With resolution of all reasonable doubt in the veteran's 
favor, since April 26, 2005, the criteria for a separate 40 
percent evaluation for low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 
5292, 5293, 5295 (2001, 2002, 2006).

7.  Since April 26, 2005, the criteria for a separate 10 
percent evaluation for right-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2006).

8.  Since April 26, 2005, the criteria for a separate 10 
percent evaluation for left-sided mild incomplete paralysis 
of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  

In a June 2002 letter, the RO explained to the veteran that 
he needed to submit medical evidence showing that his low 
back disability had "increased in severity."  See Overton 
v. Nicholson, 20 Vet. App. 427, 440-41 (2006).  In addition, 
pursuant to 38 C.F.R. § 3.159(b), the notification should 
also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  In a 
June 2002 and August 2004 letters, VA informed him that he 
could file and/or identify medical and/or lay evidence in 
support of his claims, and essentially requested that he 
submit any evidence in his possession that could substantiate 
his claim.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because service connection was granted for low back 
disability prior to the appeal, the first three Dingess 
elements were already; in any event, in a March 2006, VA 
advised him of these criteria.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  VA 
has associated with the claims folder the veteran's pertinent 
VA outpatient treatment records, dated since July 2000, and 
he was afforded VA spine examinations to determine the 
nature, extent, severity and manifestations of his low back 
disability in August 2002, May 2004 and in April and November 
2005.  In light of the foregoing, the Board finds that there 
is no further action to be undertaken to comply with the 
provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159.  Therefore, the veteran will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background

In a March 1998, the RO granted service connection for 
spondylolysis L5-S1 and assigned an initial noncompensable 
rating under hyphenated Diagnostic Code 5299-5292, effective 
November 3, 1997.  In a June 1999 rating decision, the RO 
increased the evaluation of the disability to 10 percent, 
effective November 3, 1997.  
In September 2001, the veteran filed this claim for an 
increased rating for his low back disability.  

The RO associated VA outpatient treatment records, dated from 
July 2000 to November 2001, which reflect that the veteran 
was seen on numerous occasions for treatment of his low back 
disability.  Entries dated prior to December 2000 show that 
he was seen for complaints of pain; however, beginning in 
December 2000, examiners noted that his low back disability 
was manifested by L-5 radiculopathy.  An October 2001 
examiner reported that the veteran had shooting pain 
radiating from his low back to his hips and feet, with 
complaints of numbness in his thigh and the dorsum of his 
right foot.  In November 2001, an examiner indicated that the 
veteran's low back disability was worsening and that he was 
treating the condition with Vicodin, Motrin and Flexeril; the 
veteran also complained of having radiculopathy into both 
lower extremities.  Range of motion studies revealed that the 
veteran had bilateral rotation and left lateral flexion 
within normal limits and had approximately 70 percent of 
range of motion on right lateral flexion; the examiner did 
not report the veteran's range of motion for forward flexion.  
Straight leg raising was within normal limits, but the 
veteran was weaker on the right side.  

In August 2002, he was afforded a formal VA spine 
examination.  The veteran complained of having pain and 
bilateral radiculopathy that was worsened by physical 
activity.  The examiner noted that the veteran treated the 
disability with Vicodin two to three times per day.  She 
indicated that the veteran rose "very guardedly" from the 
examination room, "splinting his back."  The examiner noted 
that he walked rigidly, "protecting his back."  

The examination revealed paravertebral muscle tenderness 
without spasm.  The veteran had forward flexion to 80 
degrees, which produced pain to his lower lumbar musculature.  
The veteran had back extension to 35 degrees, without pain.  
He had lateral bending bilaterally, and rotation, to 35 and 
40 degrees, respectively, with only a minor pulling of the 
musculature.  Sensation was intact to light touch, pressure, 
palpation and vibration, and straight leg raising was 
negative bilaterally.  Based on her physical examination and 
December 2001 MRI findings, the examiner diagnosed the 
veteran as having chronic low back pain due to degenerative 
joint disease with neural foraminal stenosis explaining 
recurrent bilateral sciatica.  She also diagnosed him as 
having grade I anterior spondylolisthesis of L5-S1.  The 
examiner estimated that the veteran has a "20 percent DeLuca 
factor during flare-ups due to increased pain and reduced 
range of motion.

Based on the above, in an October 2002 rating decision, the 
RO recharacterized the disability as spondylolysis L5-S1 with 
bilateral sciatica and increased his rating to 20 percent 
under hyphenated Diagnostic Code 5299-5293, effective 
December 18, 2000.  The veteran appealed, asserting that his 
low back disability warranted a rating of at least 50 
percent.

On May 3, 2004, the veteran was again formally examined by 
VA.  At the outset of the report, the examiner noted that the 
veteran's medication regimen had been changed and that the 
disability now required oxycodone and Vicodin for pain 
control.  He also noted that the veteran changed careers due 
to his low back disability.  The examiner indicated that 
physical activity aggravated the condition, and the veteran 
denied having bowel or bladder problems; however, he 
complained of having chronic low back pain that radiated to 
his lower extremities.  

The examiner reported that percussion and palpation revealed 
pain and radiculopathy.  Range of motion studies revealed 
that he had forward flexion to 45 degrees, backward extension 
to 10 degrees, lateral flexion bilaterally to 45 degrees, and 
rotation bilaterally to 40 degrees.  The diagnosis was 
degenerative joint disease, L5-S1.  Although the examiner 
noted that the veteran grimaced while he walked, he did not 
otherwise comment on the impact of the DeLuca factors, i.e., 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination during periods of flare-up.

In March and May 2004 statements, the veteran reported that 
due to increasing symptoms, his medication regimen had been 
changed and he was now treating the disorder with oxycodone.  
He maintained that his condition warranted an evaluation of 
40 percent.

VA outpatient treatment records, dated from January 2002 to 
October 2004, show the veteran was seen for complaints of low 
back pain and bilateral neuropathy.  He was seen for 
treatment of his chronic low back pain, especially on 
physical activity, and which compromised his ability to 
engage in sexual relations.  In October 2004, a physician 
indicated that the veteran had left paraspinous tenderness 
and mild spasm.  Examiners consistently reported that the low 
back disability was not productive of either bowel or bladder 
impairment and the veteran was diagnosed as having spinal 
stenosis, mild degenerative changes, and a mild disc bulge at 
L5-S1.  

On April 26, 2005, the veteran was again formally evaluated 
by VA.  The physician noted the veteran's complaints of low 
back pain that radiated to his lower extremities, with 
intermittent numbness in his thighs.  The examiner noted that 
the veteran was going to school and was no longer working as 
a security guard because the position he had "ceased to 
exist" in April 2004.

The physician reported that the veteran used a wooden cane to 
ambulate and that he had a moderate antalgic gait.  He was 
able to toe and heel walk and had sensation to light touch in 
his feet and legs.  He had forward flexion to 45 degrees, 
backward extension to 15 degrees, with pain, right lateral 
flexion to 20 degrees, with pain, lateral flexion bilaterally 
to 30 degrees, with pain.  Straight leg raising was positive 
at 60 degrees.  He had absent ankle jerk bilaterally.  The 
physician noted that an EMG study performed five years 
earlier revealed right L2-L4 radiculopathy, and a May 2004 X-
ray disclosed grade I spondylolisthesis with early 
degenerative joint disease of the posterior elements of at 
L5-S1.  

The examiner diagnosed the veteran as having lumbar contusion 
and strain with spondylolisthesis of the spine, mild 
degenerative joint disease of the lumbar spine, and sciatica.  
He added that during periods of exacerbation with excessive 
use, the veteran would experience a 20 percent worsening of 
his low back.  The physician further stated that the veteran 
had incapacitating episodes approximately two days per week 
that persisted for 30 to 45 minutes.

In response to the RO's May 2005 determination that his low 
back disability continued to warrant no more than a 20 
percent rating, the veteran reported that he was currently 
taking Tramadol during the day and morphine sulfate and 
nortriptyline at night for pain relief.  He added that these 
medications make it difficult for him to find employment.  
The veteran stated that although bed rest would likely help 
with reducing his low back symptomatology, given his family 
responsibilities he was not able to do so more than 
approximately an hour at a time.

In October 2005 written argument, the veteran's 
representative maintained that his low back disability 
warranted separate compensable ratings under Diagnostic Code 
8520 to compensate the veteran for his sciatic neuropathy.

In November 2005, the veteran was most recently formally 
evaluated by VA.  After discussing the veteran's pertinent 
medical history and noting that the veteran recently changed 
jobs so that he now was employed in a more sedentary 
position, the physician noted that the veteran complained of 
having low back pain "24/7," ranging from 3/10 on a good 
day to as severe as 15/10.  She reported that the veteran had 
pain that radiated into his bilateral buttocks, calves, 
ankles and feet; the veteran stated it was worse on the right 
than the left side.  The veteran described the pain as a hot 
burning sensation most of the time, although at times he 
stated the pain was sharp and "stabbing" in both legs.  He 
denied having stiffness or spasm but complained of 
tenderness.

The examiner observed that the veteran's current treatment 
regimen included Nortriptyline, 25 mg. at bed time, Tramadol, 
100 mg., twice daily for pain, and rarely, Vicodin.  She 
added that he formerly treated his disability with Vicodin, 
OxyContin and morphine sulfate.

The veteran reported that he had flare-ups approximately once 
every two years, during which time he had no range of back 
motion.  Due to the disability he stated he was unable to 
engage in numerous physical activities, including noting that 
he was unable to engage in intimate relations with his spouse 
during the prior 14 months due to his back pain.  The 
examiner indicated that the veteran had no bowel or bladder 
symptomatology.

The examination revealed that the veteran had a stiff gait, 
with tenderness in the lumbar spine.  There was no muscle 
spasm, and range of motion studies revealed that, with pain, 
the veteran was able to accomplish forward flexion to 60 
degrees, backward extension to 20 degrees, lateral flexion 
bilaterally to 35 degrees.  The examiner indicated that the 
veteran had excruciating pain if he attempted forward flexion 
beyond that noted above.  He had ankle jerk bilaterally and 
straight leg raising was positive at 65 degrees on the right, 
and was negative at 85 degrees on the left.  The diagnosis 
was lumbar spondylolysis with spondylolisthesis of L5-S1, 
with bilateral sciatica.  

Subsequent to offering this impression, as to the DeLuca 
factors, the examiner opined that the veteran had a 20 degree 
loss of forward flexion, a 15 degree loss of backward 
extension, a 20 degree loss of bilateral flexion and rotation 
on repetitive use.  She added that additional range of motion 
loss following pain was a 60 degree loss of forward flexion, 
a 30 degree loss of lateral flexion, a 35 degree loss of 
lateral rotation.  The examiner also reported that the 
veteran had no degree of impairment due to his bilateral 
sciatica.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Effective September 23, 2002, VA revised the criteria for 
evaluating spinal disorders under Diagnostic Code 5293, 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 
(2002).  VA again revised the criteria for evaluating spine 
disorders, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  VA 
thus must consider the claim pursuant to the former and 
revised regulations during the course of this appeal.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

As discussed above, the veteran's low back disability is 
currently rated as 20 percent disabling under former 
Diagnostic Code 5293.  Under that code, a 20 percent 
evaluation required moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  Finally, a 
maximum evaluation of 60 percent evaluation required 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Former Diagnostic Code 5292 provided that a 10 percent 
evaluation was warranted for slight limitation of lumbar 
spine motion.  A 20 percent rating required that the veteran 
had moderate limitation of motion of the lumbar spine; a 
maximum 40 percent evaluation required severe limitation of 
motion.  

Former Diagnostic Code 5295 provided that a 10 percent 
evaluation was warranted for characteristic pain on motion.  
A 20 percent evaluation required muscle spasm on extreme 
forward bending and loss of lateral spine motion, and a 
maximum evaluation of 40 percent was warranted when the 
disability was productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

Under an amendment to the rating schedule effective on 
September 23, 2002, the rating formula for evaluating 
intervertebral disc syndrome was changed.  Under Diagnostic 
Code 5293, as amended, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  The revised criteria 
provide that a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks but less than twelve weeks per year.

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243, see below), an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less, or where there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2006).

In addition, with respect to the veteran's bilateral low 
back sciatic radiculopathy, under Diagnostic Code 8520, a 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 
percent evaluation requires moderately severe incomplete 
paralysis; a 60 percent evaluation requires severe incomplete 
paralysis with marked muscular atrophy; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

Prior to September 23, 2002

Based on a careful review of the lay and medical evidence, 
the Board finds that the preponderance of the evidence is 
against entitlement to an evaluation in excess of 20 percent 
for the veteran's low back disability prior to September 23, 
2002.

In reaching this conclusion, the Board observes that the VA 
outpatient treatment records and the formal VA examination 
results show that the veteran's intervertebral disc disease 
was productive of moderate disability with recurring attacks 
that were treated by a regimen of pain medications.  In this 
regard, the Board notes that the veteran's bilateral sciatic 
neuropathy supports the 20 percent criteria under former 
Diagnostic Code 5293.  

The Board concludes, however, that an evaluation in excess of 
20 percent is not warranted during this period, and observes 
that although there was evidence of spasm, there was no 
indication of an absent ankle jerk or other neurological 
findings suggestive of severe intervertebral disc syndrome.  
Indeed, the August 2002 VA examination report reflects that 
the veteran did not have muscle spasm, sensation was intact 
bilaterally, and straight leg raising was negative 
bilaterally.  As such, the Board finds that the veteran's low 
back disability does not more nearly approximate the criteria 
for a 40 percent rating under former Diagnostic Code 5293 for 
severe intervertebral disc disease with recurrent attacks 
with intermittent relief.

With respect to a higher rating based on loss of range of 
motion of the lumbar spine, a November 2001 outpatient 
examiner reported range of motion findings showing only mild 
limitation of motion of the lumbar spine, and the August 2002 
VA examiner reported range of motion findings that reflect 
mild limitation of motion, even when pain and the DeLuca 
factors are considered.  Further, there is no evidence that 
the disability is manifested by listing of the whole spine to 
the opposite side, positive Goldthwatie's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Indeed, the veteran does 
not contend otherwise.  Thus, a higher rating under former 
Diagnostic Code 5295 is not warranted.  As such a higher 
rating under the regulations in effect prior to September 23, 
2002, is not warranted.

From September 23, 2002, to May 2, 2004

The VA outpatient treatment records dated during this period, 
as well as the August 2002 VA examination report, show that 
the veteran's intervertebral disc disease continued to be 
productive of bilateral sciatic neuropathy and no more than 
slight limitation of motion of the lumbar spine.  

As discussed above, the rating criteria effective September 
23, 2002, provide that intervertebral disc disease is rated 
either based on the criteria set forth in Diagnostic Code 
5243 (formerly Diagnostic Code 5293), or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Here, although the veteran's low back disability warrants a 
20 percent evaluation under former Diagnostic Code 5293, it 
is more beneficial to the veteran to have his low back 
disability separately rated under the revised criteria by 
assigning independent evaluations for his orthopedic and 
neurologic manifestations.

Because his low back disability was manifested by slight 
limitation of motion of the lumbar spine, the condition 
warrants a separate 10 percent rating under former Diagnostic 
Code 5292.  Even considering his low back pain and functional 
impairment, the preponderance of the evidence is against a 
finding that the disability is productive of moderate 
limitation of motion.  Similarly, under former Diagnostic 
Code 5295, because the condition was not manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, the preponderance of the evidence is against 
entitlement to a separate evaluation in excess of 10 percent.

The veteran's bilateral sciatic neuropathy, which supported 
the 20 percent rating assigned under former Diagnostic Code 
5293, however, may now be separately rated as discrete 
neurologic manifestations of the service-connected 
disability.  Here, given the lay and medical evidence 
consistently showing that the veteran's intervertebral disc 
disease is productive of bilateral lower extremity sciatic 
radiculopathy, the Board concludes that the evidence supports 
the veteran's entitlement to a separate 10 percent 
evaluations, and no more, under Diagnostic Code 8520, for 
disability comparable to mild incomplete paralysis of the 
sciatic nerve of his right and left lower extremities.

The assignment of three separate 10 percent evaluations is 
consistent with 38 U.S.C.A. § 1155 and is favorable to the 
veteran.  38 C.F.R. § 4.26 provides that, when a partial 
disability results from disease or injury of both arms, or of 
both legs, or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to the degree of disability.  The bilateral factor 
is applied to such bilateral disabilities before other 
combinations are carried out, and the rating for such 
disabilities, including the bilateral factor, is treated as 
one disability for the purpose of arranging in order of 
severity and for all further combinations.  Here, applying 
the bilateral factor to the veteran's sciatic neuropathy 
results not in two single 10 percent ratings but in one 21 
percent rating because 10 percent combined with 10 percent, 
as per 38 C.F.R. § 4.25, yields a 19 percent rating, 10 
percent of which is 1.9 percent, which when added to the 19 
percent rating equals 20.9 percent, and is rounded up to 21 
percent.  

The application of 38 C.F.R. § 4.25 then results in an 
overall 29 percent rating under the new criteria because when 
the 10 percent rating for limitation of motion of the lumbar 
spine is then added.  As such, the assignment of three 
separate 10 percent ratings does not violate 38 U.S.C.A. 
§ 1155 because it does not result in a rating reduction due 
to the application of new rating criteria.  It also follows 
that 38 C.F.R. § 3.105(e) does not apply since there will be 
no reduction in the amount of compensation paid to the 
veteran.  See VAOPGCPREC 71-91, 57 Fed. Reg. 2316 (1992).  

The Board has also considered whether a higher rating is 
available under any of the revised criteria.  There is no 
indication in either the medical evidence or in statements 
written by the veteran that he suffered from incapacitating 
episodes having a total duration of at least four but less 
than six weeks per year.  Thus, a higher evaluation under 
Diagnostic Code 5243 is not warranted.  Further, and applying 
the revised criteria contained in the general rating formula 
for spine disabilities, the record does not show that the 
veteran has limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, and certainly, his 
thoracolumbar spine is not ankylosed.  Thus, a higher rating 
was not warranted.

Since May 3, 2004

Beginning on May 3, 2004, the Board finds that the veteran's 
low back disability is manifested by severe intervertebral 
disc disease with intermittent relief.  Indeed, the Board 
observes that this finding is consistent with the veteran's 
contention in March and May 2004 correspondence regarding the 
timing of the worsening of his low back disability.

The May 3, 2004, VA examiner reported that the veteran 
changed careers due to his low back disability, which he was 
treating with oxycodone.  The VA outpatient treatment records 
notes show that the veteran continued to suffer from 
bilateral sciatic neuropathy, and had muscle spasm.  Further, 
the May 2004 VA examiner reported that percussion and 
palpation revealed pain and radiculopathy.  Thus, with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the disability warrants a 40 percent 
rating under former Diagnostic Code 5293.  

The Board further concludes, however, that a higher rating 
under this former code is not warranted as the veteran's 
ankle jerk was generally present and he neither complained of 
having recurrent muscle spasm, nor was muscle spasm generally 
found on either outpatient or formal evaluation.  

The Board observes that the lay and medical evidence dated 
during this period shows that the veteran continued to have 
essentially mild to moderate limitation of motion of the low 
back accompanied by pain.  Considering the DeLuca factors, 
i.e., functional loss due to pain, weakness, excess 
fatigability, or incoordination during periods of flare-up, 
however, the Board finds that the veteran had overall 
moderate limitation of motion of the low back, which would 
warrant a separate 20 percent rating under former Diagnostic 
Code 5292.  Because he did not have forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, 
however, an evaluation in excess of 20 percent for orthopedic 
manifestations under the new criteria are not met.  

Because the veteran is now being evaluated under the 
diagnostic code for intervertebral disc disease, separate 10 
percent ratings are no longer permitted for his bilateral 
sciatic neuropathy.  The application of the bilateral factor 
contained in 38 C.F.R. § 4.26 and the combined ratings table 
in 38 C.F.R. § 4.25 yields a 21 percent for his bilateral 
sciatic neuropathy, when added to 20 percent for limitation 
of motion results in a 37 percent combined rating, which is 
less than a single 40 percent evaluation.  Thus, rating the 
veteran's low back disability under the former criteria is 
beneficial to the veteran.

In reaching this determination, the Board observes that it is 
consistent with the veteran's contentions, as set forth in 
his March and May 2004 statements, where he reported that due 
to increasing symptoms, his medication regimen had been 
changed and he was now treating the disorder with oxycodone, 
and that his low back disability warranted an evaluation of 
40 percent.

Since April 26, 2005

Based on the results of the April and November 2005 VA 
examinations, and resolving all reasonable both in the 
veteran's favor, the Board concludes that the veteran's low 
back disability warrants a separate 40 percent rating under 
former Diagnostic Code 5292 for severe limitation of motion 
of the lumbar spine, as well as separate 10 percent 
evaluations under Diagnostic Code 8520 for bilateral sciatic 
neuropathy of the lower extremities.  The Board further finds 
that the veteran's intervertebral disc syndrome warrants no 
more than a 40 percent rating under former Diagnostic Code 
5293.

In reaching these determinations, the Board notes the April 
2005 VA physician noted that veteran used a wooden cane to 
ambulate and had a moderate antalgic gait.  His forward 
flexion to 45 degrees, backward extension to 15 degrees, with 
pain, right lateral flexion to 20 degrees, with pain, lateral 
flexion bilaterally to 30 degrees, with pain.  Although these 
range of motion findings are consistent with moderate 
limitation of motion, the examiner opined that during periods 
of exacerbation with excessive use, the veteran would 
experience a 20 percent worsening of his low back, which 
applying the DeLuca factors, results in disability that more 
nearly approximates severe limitation of motion under former 
Diagnostic Code 5292.

This finding is also consistent with the evidence showing 
that the veteran was treating his low back disability with 
Tramadol during the day and morphine sulfate and 
nortriptyline at night for pain relief.  In this regard, the 
Board finds it significant that various VA examiners 
objectively assessed his severe level of low back pain as 
reflected by the prescription of narcotic pain medications to 
treat this condition.

In this regard, the Board observes that the November 2005 VA 
examiner reported that the veteran complained of having low 
back pain "24/7," and described his pain as severe as 15 on 
a 1-10 scale.  The physician observed that the veteran's 
current treatment regimen included Nortriptyline, 25 mg. at 
bed time, Tramadol, 100 mg, twice daily for pain, and rarely, 
Vicodin.  She added that he formerly treated his disability 
with Vicodin, OxyContin and morphine sulfate.  The 
examination revealed that the veteran had a stiff gait, with 
tenderness in the lumbar spine, and although he was able to 
accomplish forward flexion to 60 degrees, backward extension 
to 20 degrees, lateral flexion bilaterally to 35 degrees, the 
examiner noted that he exhibited excruciating pain if he 
attempted forward flexion beyond that noted above.  
Significantly, the physician opined that the veteran had 
moderate to severe limitation of motion on physical activity, 
and had none during flare-ups.  The Board again notes that, 
during this period the veteran's medication regimen included 
OxyContin and Vicodin, as well as morphine sulfate, and was 
subsequently amended to include Tramadol, an opiate 
(narcotic) analgesic.  See 
http://www.nlm.nih.gov/medlineplus/druginfo/medmaster/a695011
.html#why

Thus, the Board finds that the veteran's low back disability 
warrants the maximum 40 percent rating under former 
Diagnostic Code 5292, and thus a higher evaluation under 
former Diagnostic Code 5295 is not available.

Further, the Board finds that the preponderance of the 
evidence is against entitlement to a 60 percent rating under 
former Diagnostic Code 5293.  Although ankle jerk was absent 
on the April 2005 examination, the veteran's ankle jerk was 
generally present and he neither complained of having 
recurrent muscle spasm, nor was muscle spasm generally found 
on either outpatient or formal evaluation.  Thus, given the 
absence of objective findings of muscle spasm on the April 
and November 2005 VA examinations, as well as the presence of 
his ankle jerk on the latter formal VA examination, the Board 
concludes that the disability picture most closely 
approximated that for severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  

There are no other former diagnostic codes under which the 
veteran's disability could be evaluated that would yield a 
higher rating.  In the absence of evidence of, or disability 
comparable to, residuals of a vertebral fracture without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast) (Diagnostic Code 5285), or ankylosis of the whole 
spine (Diagnostic Code 5286), there is no basis for 
evaluation under any other potentially applicable diagnostic 
code providing for a higher evaluation.  Further, the Board 
notes that there is no basis for a separate evaluation for 
additional disability, such as demonstrable deformity of a 
vertebral body, which has not been revealed by the record.  
See Diagnostic Code 5285.  

With respect to the revised regulations, there is no 
indication that he has suffered from incapacitating episodes 
having a total duration of at least six weeks per year.  As 
such, entitlement to an evaluation in excess of 40 percent 
under Diagnostic Code 5243 is not warranted.  Further, given 
the range of thoracolumbar spine range of motion findings 
reported above, the does not have unfavorable ankylosis of 
the thoracolumbar spine, and thus a higher rating under the 
revised general rating criteria for the spine is not 
warranted.  

Because the medical evidence continues to show, however, that 
the veteran's low back disability is productive of bilateral 
sciatic neuropathy that radiates to his lower extremities, 
the Board concludes that the evidence supports entitlement to 
separate 10 percent evaluations, and no more, under 
Diagnostic Code 8520, for disability comparable to mild 
incomplete paralysis of the sciatic nerve of his right and 
left lower extremities.

Extraschedular consideration

The Board acknowledges that the veteran's low back disability 
is severely disabling and has caused him to change jobs.  The 
Board finds, however, that the schedular criteria are not 
inadequate to evaluate the disability so as to warrant 
assignment of an evaluation higher than those granted in this 
decision on an extraschedular basis.  In this regard, the 
Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment.  Indeed, although the veteran altered careers so 
that he is now employed in a sedentary position rather than 
working as a security guard, substantial interference with 
employment is contemplated in the current evaluations.  In 
addition, there is no showing that the low back disability 
has necessitated frequent, let alone any periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Prior to September 23, 2002, an increased rating for 
spondylolysis, L5-S1, with bilateral sciatica, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, from September 23, 2002, to May 2, 2004, a 
separate 10 percent rating for spondylolysis, L5-S1, with 
bilateral sciatica, manifested by limitation of motion, is 
granted.

Subject to the law and regulations governing payment of 
monetary benefits, from September 23, 2002, to May 2, 2004, a 
separate 10 percent rating for mild incomplete paralysis of 
the sciatic nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from September 23, 2002, to May 2, 2004, a 
separate 10 percent rating for mild incomplete paralysis of 
the sciatic nerve of the left lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, from May 3, 2004, to April 25, 2005, a 
single 40 percent rating for spondylolysis, L5-S1, with 
bilateral sciatica, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective April 26, 2005, a separate 40 
percent rating for spondylolysis, L5-S1, with bilateral 
sciatica, manifested by limitation of motion, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective April 26, 2005, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, effective April 26, 2005, a separate 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve of the left lower extremity, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


